Citation Nr: 0217691	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  96-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


Entitlement to service connection for diverticulosis and 
residuals of colon polypectomy.  

Entitlement to service connection for degenerative 
arthritis of the cervical, thoracic and lumbar spine.  

Entitlement to an increased rating for neuritis of the 
left (minor) ulnar nerve, currently rated as 30 percent 
disabling.  

Entitlement to an increased rating for residuals of a 
fractured left (minor) elbow with traumatic arthritis, 
currently rated as 20 percent disabling.  

Entitlement to an increased (compensable) rating for 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  

The RO certified the issue of whether new and material 
evidence had been submitted to reopen a claim of 
entitlement to service connection for diverticulosis and 
residuals of a colon polypectomy on the premise that a 
rating decision in May 1992 had become final.  However, 
the veteran is not shown to have been notified of that 
decision.  Accordingly, the Board finds that the May 1992 
decision did not become final and the veteran has 
appropriately appealed for an appellate decision on the 
merits to be entered.  The Board notes further that the 
veteran has been notified of the appropriate legal and 
regulatory criteria for service connection, and the RO has 
determined that the evidence did not show current 
disability is related to service.  See statement of the 
case issued in June 2002.  As such, the RO has essentially 
adjudicated the merits of the underlying claim and the 
Board will do likewise.  



FINDINGS OF FACT

1.  Diverticulosis and any colon polyp (now in polypectomy 
status), respectively, are not shown to have been present 
during active service nor to have been induced by any 
inservice disease or injury.  

2.  Degenerative arthritis of the cervical, thoracic and 
lumbar spine is not shown to have been present during or 
until many years following active service nor to have 
resulted from any inservice disease or injury.  

3.  Left (minor) ulnar neuritis is manifested by no more 
than severe, incomplete paralysis of the affected nerves.  

4.  Residuals of a fractured left (minor) elbow with 
traumatic arthritis is manifested by flexion to 145 
degrees, supination to 65 degrees, pronation to 60 
degrees, weakness, incoordination, swelling, and abnormal 
movement without pain, fatigue or lack of endurance 
affecting motion.  

5.  Hemorrhoids are not shown to be more than mild or 
moderate.  


CONCLUSIONS OF LAW

1.  Diverticulosis and residuals of colon polypectomy were 
not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

2.  Degenerative arthritis of the cervical, thoracic and 
lumbar spine was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137,  
5102, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).  

3.  A rating in excess of 30 percent for left (minor) 
ulnar neuritis is not warranted.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.124a, Code 
8616 (2002).  

4.  A rating in excess of 20 percent for residuals of a 
fractured left (minor) elbow with traumatic arthritis is 
not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A; 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5206 (2002).  

5.  A rating in excess of 0 percent for hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A; 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Code 
7336 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  There are some disabilities, 
including arthritis, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for 
any disease or injury diagnosed after discharge, when all 
of the evidence establishes that the disease or injury was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection generally requires medical evidence of 
a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation 
dictates; and, a nexus, or link, between the inservice 
disease or injury and the current disability as provided 
by competent medical evidence.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the 
nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the postservice 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495 (1997); McCormick v. Gober, 14 Vet. 
App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection cited above.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); see also Murphy, 1 Vet. App. at 81.  The kind 
of evidence needed to prove a claim depends upon the types 
of issues presented by the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony 
is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. 
Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation 
or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. at 93.  


A.  Diverticulosis & Colon Polypectomy Residuals

The service medical records show no complaint, finding or 
diagnosis of diverticulosis and/or colon polyps.  

A VA examination in July 1959 showed that the digestive 
system was normal.  

VA hospital records show that the veteran was admitted in 
July 1983 for complaints of loose and bloody stools two 
days previously after he had changed shifts in his 
maintenance engineer job from day to night.  He reportedly 
had lost 14 pounds over a three-month period.  He showed a 
grossly bloody stool.  Proctosigmoidoscopy revealed a few 
diverticula.  Barium enema revealed extensive colonic 
diverticula with no evidence of diverticulitis.  
Fiberoptic colonoscopy revealed a polyp in the proximal 
ascending colon that was excised.  The final diagnoses 
were diverticulosis of the colon and colonic polyp.  

The veteran returned to a VA hospital in July 1984 for 
follow-up colonoscopy that showed multiple diverticulosis 
throughout the colon and status post benign colon polyp.  

Subsequently dated clinical records confirm diverticulosis 
and residuals of colon polypectomy without etiology prior 
to the history reported during the July 1983 VA 
hospitalization.  

Since neither diverticulosis nor colonic polyp was shown 
during or until many years following active service, nor 
is either disability entity shown to have resulted from or 
otherwise linked to any inservice disease or injury, the 
requirements for service connection are not met.  

B.  Degenerative Arthritis-Spine

The service medical records show no complaint, finding or 
diagnosis of arthritis of the cervical, thoracic, or 
lumbar spine.  

On a VA musculoskeletal examination in July 1959, there 
were no complaints, findings or diagnosis of any 
abnormality of the spine.  

A VA clinical report on the veteran's left upper extremity 
complaints in August 1981 indicated no neck pain.  

John W. Boyer, D.C., reported in June 1991 that the 
veteran had X-ray evidence of osteoarthritic involvement 
of the cervical, thoracic and lumbar spine with right 
pelvic displacement.  

On a VA orthopedic examination in September 1994, the 
veteran had no spinal complaints and the physical findings 
showed no kyphoscoliosis, tenderness, nor scar, and full 
range of motion of the cervical and lumbosacral spine.  

X-ray examinations by VA in July 1996 revealed mild 
degenerative changes within the thoracic spine, 
degenerative spurring from C4-7 with calcification.  In 
October 1997, there was X-ray evidence of degenerative 
spurring of L5-S1.  In August 1998, X-ray findings 
included degenerative disease of the thoracic spine, 
termed ankylosing hyperostosis.  

There is no medical record of manifestation or etiology of 
degenerative arthritis of the cervical, thoracic and 
lumbar spine prior to 1991.  

Since degenerative arthritis of the cervical, thoracic, or 
lumbar spine was not shown during or until many years 
following active service and is not shown to have resulted 
from any inservice disease or injury, there is no basis 
for service connection.  


II.  Increased Ratings

In general, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 
and 4.2 require that each disability be viewed in relation 
to its entire recorded history, that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition, and that each disability be considered from the 
point of view of the veteran working or seeking work.  Not 
all disabilities will show all the findings specified in 
the rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased 
rating, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  An evaluation of the level of disability 
present must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain 
on the functional abilities.  38 C.F.R. §§ 4.10, 4.40.  
Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


A.  Left (Minor) Ulnar Neuritis

A 30 percent evaluation is warranted for severe incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  Complete 
paralysis of the ulnar nerve is indicated when there is 
"griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of right and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  Such complete paralysis of the minor 
ulnar nerve is rated as 50 percent disabling.  

The current manifestation of left ulnar neuritis, most 
recently shown on the 
VA-arranged rating examination in December 2001, fall far 
short of a "griffin claw" disability picture.  While the 
veteran complained, subjectively, of almost complete left 
hand paralysis/drop, loss of sensation of the third and 
fourth fingers, inability to bend all the fingers, pain, 
an almost claw-like hand, severe loss of grip, weakness, 
and swelling, the objective findings are in stark 
contrast.  He cannot make a tight fist or grip firmly with 
the left hand, but the tips of the fingers approximate the 
median transverse fold of the palm at 2.5 inches, .5 inch 
more than on the right hand.  He can tie shoe laces and 
fasten buttons without difficulty on the left.  There was 
difficulty picking up and tearing a piece of paper and 
picking up a pin and grasping it tightly with the left 
hand, but it was not shown that he was unable to do these 
things.  Significantly, the left wrist appeared to be 
normal with no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability nor weakness.  
There was no evidence of pain, fatigue, weakness, lack of 
endurance or incoordination.  Upper extremity reflexes 
were within normal limits.  Decreased hand grip on the 
left was only III/V.  Sensation was decreased at the left 
4th and 5th medial fingers without muscle atrophy.  These 
findings are about equal to those reported on earlier 
examinations during the appeal period in December 1998 and 
in 1994, which the veteran has specified as supporting his 
claim.  Therefore, a rating in excess of 30 percent is not 
warranted.  

Finally, in determining that an evaluation in excess of 30 
percent is not warranted, the Board has considered 38 
C.F.R. § 3.321(b)(1) (2002).  The veteran has not 
submitted evidence tending to show that his service-
connected left ulnar neuritis requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular 
standards.  Therefore, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

B.  Left (Minor) Elbow Fracture With Arthritis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  (c) Weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  
(d) Excess fatigability.  (e) Incoordination, impaired 
ability to execute skilled movements smoothly.  (f) Pain 
on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional 
loss of the joints due to pain, etc.).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, 
or incoordination should be noted.  Additionally, it is 
the intent of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by x-rays is to be rated as 
degenerative arthritis, Diagnostic Code 5003.  Diagnostic 
Code 5003 provides that degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.  

Under Diagnostic Code DC 5206, a noncompensable rating is 
warranted if flexion of the minor (since the veteran is 
right-hand dominant, his left elbow is considered the 
minor elbow) forearm is limited to 110 degrees.  A 10 
percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating is warranted for flexion 
limited from 90 to 70 degrees.  A 30 percent is warranted 
for flexion limited to 55 degrees, and a 40 percent rating 
is warranted for flexion limited to 45 degrees.  See 38 
C.F.R. § 4.71a.

Under Diagnostic Code 5207, a 10 percent rating is 
warranted if extension of the minor forearm is limited 
from 45 to 60 degrees.  A 20 percent rating is warranted 
if 

extension is limited from 75 to 90 degrees.  A 30 percent 
rating is warranted if extension is limited to 100 degrees 
and a 40 percent rating is warranted if extension is 
limited to 110 degrees.  Id.  

Limitation of supination of the minor forearm to 30 
degrees or less warrants a 10 percent evaluation.  
Limitation of pronation of the minor extremity warrants a 
20 percent evaluation if motion is lost beyond the last 
quarter of the arc and the hand does not approach full 
pronation.  Bone fusion with loss of supination and 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if the hand is fixed near 
the middle of the arc or in full or moderate pronation.  
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2001).  Normal 
forearm range of motion is from zero degrees to 80 degrees 
and forearm supination is from zero degrees to 85 degrees.  
38 C.F.R. § 4.71, Plate I.  

Historically, the veteran is shown to have sustained a 
fractured left (minor) elbow during active service for 
which he underwent open reduction and internal fixation of 
the olecranon process by means of a long metallic screw.  
He had a 2-inch surgical scar on the back of the left 
elbow.  Traumatic arthritis developed in the joint.  On a 
VA examination in June 1990, the surgical scar was 
described as healed, non-sensitive and non-tender.  Left 
elbow flexion was to 90 degrees.  Extension was to 25 
degrees.  Supination and pronation were described as full, 
but the motion was not at the elbow joint, as the whole 
arm turned from the shoulder.  There appeared to be some 
ankylosis of the elbow joint on supination and pronation 
of the elbow.  There was some irregularity and deformity 
of the left elbow at the olecranon process.  There was no 
swelling, heat or evidence of effusion.  The left forearm 
showed no evidence of atrophy.  

On a VA examination in September 1994, the left elbow was 
minimally prominent.  There was no swelling or effusion.  
The left elbow was extremely sensitive to touch and the 
veteran complained of pain and tenderness upon slight 
touching.  Flexion 

was described as very restricted from 65 to 90 degrees.  
Supination and pronation were intact.  

On a VA-arranged examination in December 1998, the veteran 
complained of pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, 
dislocation, locking, fatigue, and lack of endurance of 
the left elbow.  The physical examination revealed no 
evidence of heat, redness, instability, swelling or 
effusion.  Active flexion of the left elbow was to 110 
degrees with pain at that point.  There was ankylosis at 
120 degrees.  Supination and pronation, respectively, were 
to 60 degrees.  All ranges of motion were limited by pain.  
There was normal motor function.  No scar was evident.  
Objectively, there were no findings suggestive of fatigue, 
flare-ups and incoordination.  Status post fracture of the 
left elbow with secondary moderate osteoarthritis was 
diagnosed.  X-ray examination in January 1999 showed an 
olecranon screw in place, an olecranon spur, no evidence 
of effusion or fracture, and moderate osteoarthritis.  

On a VA-arranged examination in December 2001, the veteran 
complained that he had constant pain, loss of use, 
weakness, severe limitation of motion, stiffness, 
recurrent subluxation, swelling, instability, dislocation, 
locking, fatigue, and lack of endurance of the left elbow.  
He could dress himself, brush his teeth, shower, drive a 
car and take out the trash.  He could not cook, vacuum, 
shop, push a lawn mower, or garden.  The physical 
examination revealed angulation of the left elbow with its 
being more inward on rotation.  There was no evidence of 
osteomyelitis or constitutional signs of bone disease.  
There was swelling and abnormal movement of the left 
elbow.  There was no heat, redness nor drainage.  Flexion 
was active to 145 degrees.  Supination was active to 65 
degrees with pain at that point.  Pronation was active to 
60 degrees with pain at that point.  There was weakness 
and incoordination affecting movement.  There was no 
evidence of pain, fatigue or lack of endurance affecting 
motion.  He did not have any constitutional signs of 
arthritis.  Reflexes were within normal limits.  No muscle 
atrophy was noted.  X-ray examination showed the old 
healed fracture with post internal fixation and 
degenerative changes.  Residuals of a fractured left elbow 
with traumatic arthritis, 

post internal fixation, and deformity was diagnosed.  The 
examiner commented that the veteran would have limitations 
of executing any task requiring the use of his left upper 
extremity.  

The current extent of limitation of flexion and/or 
extension of the left minor elbow does not equate with or 
approximate a level that is more disabling than 20 
percent.  That is, flexion of the left elbow is not shown 
to be worse that 70 degrees and extension is not shown to 
be worse than 90 degrees.  Neither supination nor 
pronation is even shown to be compensably disabling.  That 
is, supination is shown to be greater than 30 degrees and 
pronation is shown to be better than any loss of motion 
beyond the last quarter of the arc and the hand does 
approach full pronation, nor is the hand fixed in any 
position of pronation.  There is pain at the extremes of 
pronation and supination, but this does not limit those 
ranges of motion to any compensable degree.  Likewise, the 
presence of swelling, abnormal movement, weakness and 
incoordination is not shown to impinge on left elbow 
function to a degree that would qualify for a greater 
rating based on limitation of motion.  No muscle atrophy, 
pain, fatigue or lack of endurance diminishing left elbow 
function is found to be present.  In view of all the 
current findings, the Board concludes that the criteria 
for a greater than 20 percent rating are not met.  

Finally, in determining that an evaluation in excess of 20 
percent is not warranted, the Board has considered 38 
C.F.R. § 3.321(b)(1) (2002).  The veteran has not 
submitted evidence tending to show that his service-
connected residuals of a fractured left elbow with 
traumatic arthritis requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular 
standards.  Therefore, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

C.  Hemorrhoids

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, 
hemorrhoids, external or internal, are rated as 0 percent 
disabling if they are mild or moderate.  The next higher 
disability rating of 10 percent is for large or 
thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  

On the VA-arranged rating examination in December 2001, 
hemorrhoids were not shown to equate with or to 
approximate large, thrombotic and irreducible 
manifestations with excessive redundant tissue evidencing 
frequent recurrences.  While the veteran complained of 
external and internal hemorrhoids and uncontrollable 
bleeding, the physical findings showed no evidence of 
fissure or fecal leakage, one reducible hemorrhoid at 4-5 
o'clock, no evidence of thromboses or bleeding, and normal 
rectal wall.  This equates with no more than the mild or 
moderate disability picture for which the current rating 
is appropriately assigned.  The Board notes that the 
earlier rating examinations in December 1998 and October 
1996 showed findings that were either the same or less 
disabling than those shown in December 2001.  

Finally, in determining that an evaluation in excess of 0 
percent is not warranted, the Board has considered 38 
C.F.R. § 3.321(b)(1).  The veteran has not submitted 
evidence tending to show that his service-connected 
hemorrhoids require frequent periods of hospitalization or 
cause unusual interference with work other than that 
contemplated within the schedular standards.  Therefore, 
the Board finds no basis for further action.  VAOPGCPREC 
6-96 (1996).  

III.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is 
no issue as to providing an appropriate application form 
or completeness of the application.  

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to 

be provided by the claimant and what part VA will attempt 
to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b)(1)); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA 
notified the claimant by letters dated in June 1995, July 
1998, November 2000, September 2001, and November 2001 
that VA had or would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been 
fulfilled.  

Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  In this case, the 
veteran's service department medical records are on file, 
and his VA treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The claimant has provided 
authorizations, and his private medical records were 
obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1)).  There is no indication that other Federal 
department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2)).  The claimant was notified of the need for 
a VA examination, and several were accorded him.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statements of the case and supplemental 
statements of the case what evidence had been received.  
There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain 
records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, VA's duty 
to assist has been fulfilled.  


ORDER

Service connection for diverticulosis and residuals of 
colon polypectomy is denied.  

Service connection for degenerative arthritis of the 
cervical, thoracic and lumbar spine is denied.  

An increased rating for neuritis of the left (minor) ulnar 
nerve is denied.  

An increased rating for residuals of a fractured left 
(minor) elbow with traumatic arthritis is denied.  

An increased (compensable) rating for hemorrhoids is 
denied.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

